Title: To Thomas Jefferson from George Washington, 1 August 1786
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon Augt. 1st. 1786.

The letters you did me the favor to write to me on the 4th. and 7th. of Jany. have been duly received.
In answer to your obliging enquiries respecting the dress, attitude &c. which I would wish to have given to the Statue in question, I have only to observe that not having a sufficient knowledge in the art of sculpture to oppose my judgment to the taste of Connoisseiurs, I do not desire to dictate in the matter; on the contrary I shall be perfectly satisfied with whatever may be judged decent and proper. I should even scarcely have ventured to suggest that perhaps a servile adherence to the garb of antiquity might not be altogether so expedient as some little deviation in favor of the modern custom, if I had not learnt from Colo. Humphreys that this was a circumstance hinted in conversation by Mr. West to Houdon. This taste, which has been introduced in painting by West, I understand is received with applause and prevails extensively.
I have taken some pains to enquire into the facts respecting the medals of the Cincinnati, which Majr. L’Enfant purchased in France. It seems that when he went to Europe in 1783 he had money put into his hands to purchase a certain number, and that conceiving it to be consonant with the intentions of the Society, he purchased to a still greater amount—insomuch that a Committee of the General Meeting, upon examining his Account reported a balance due to him of Six hundred and thirty dollars which report was accepted. This money is still due, and is all that is due from the Society of the Cincinnati as a Society. General Knox has offered to pay the amount to Majr. L’Enfant, but as it has become a matter of some public discussion, the latter wished it might remain until the next General Meeting, which will be in May next.—In the meantime Genl. Knox (who is Secretary General) has, or will  write fully on the Subject to the Marquis de la Fayette, from whom he has had a letter respecting the business.
We have no news of importance and if we had, I should hardly be in the way of learning it; as I divide my time between the superintendance of opening the navigations of our rivers and attention to my private concerns.—Indeed I am too much secluded from the world to know with certainty, what sensation the refusal of the British to deliver up the Western posts, has made on the public mind.—I fear the edge of its sensibility is somewhat blunted.—Fœderal measures are not yet universally adopted. New York, which was as well disposed a State as any in the Union is said to have become in a degree antifœderal. Some other States are, in my opinion, falling into very foolish and wicked plans of emitting paper money.—I cannot however give up my hopes and expectations that we shall’ere long adopt a more liberal system of policy. What circumstances will lead, or what misfortunes will compel us to it, is more than can be told without the spirit of prophecy.
In the meantime the people are industrious, œconomy begins to prevail, and our internal governments are, in general, tolerably well administered.
You will probably have heard of the death of Genl. Greene before this reaches you, in which case you will, in common with your Countrymen, have regretted the loss of so great and so honest a man. Genl. McDougall, who was a brave soldier and a disinterested patriot, is also dead. He belonged to the Legislature of his State, the last act of his life, was (after being carried on purpose to the Senate) to give his voice against the emission of a paper currency. Colo. Tilghman, who was formerly of my family, died lately and left as fair a reputation as ever belonged to a human character.—Thus some of the pillars of the revolution fall. Others are mouldering by insensible degrees. May our Country never want props to support the glorious fabrick!
With sentiments of the highest esteem and regard, I have the honor to be Dear Sir Yr. Most Obed. & very Hble. Serv.,

Go: Washington

